Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Taylor, Reg. No. 57,271 on 1/26/22.

Amend Claims 1 and 13-17 as follows:

1.	A thermal management system for a computing device comprising:
an immersion tank with a cooling fluid filling at least a portion of the immersion tank;

a thermal block submerged in a liquid phase of the cooling fluid and configured to receive the heat from the cooling fluid, wherein the thermal block is a container formed of a first material and with a second material contained in an interior volume of the thermal block, wherein the second material is a liquid or a solid at room temperature, wherein the thermal block further includes a third material, and the second material is chemically reactive with the third material, wherein the third material is a liquid or a solid at the room temperature.

13.	A method for thermally managing a system for a computing device comprising:
providing of claim 1;
positioning the computing device of claim 1 in the cooling fluid of claim 1
submerging the thermal block of claim 1 the liquid phase of the cooling fluid of claim 1 

14.	The thermal management system of claim [[13]] 1, wherein the third material degrades above a breakdown temperature of the third material. 

15.	The thermal management system of claim [[13]] 1, wherein the first material is a high density polyethylene.

16.	The thermal management system of claim [[13]] 1, wherein the thermal block is neutrally buoyant in the cooling fluid.

17.	The thermal management system of claim [[13]] 1, wherein the third material is a solid at the room temperature.

REASONS FOR ALLOWANCE
The claims 1 and 5-17 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a thermal block submerged in a liquid phase of a cooling fluid and configured to receive the heat from the cooling fluid, wherein the thermal block is a container with a second material contained in an interior volume of the thermal block, wherein the second material and a third material are each a liquid or a solid at room temperature, and the second material is chemically reactive with the third material.  The in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The claims 18-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 18, comprising a thermal block submerged in a liquid phase of a cooling fluid and configured to receive the heat from the cooling fluid, wherein the thermal block contains a second material and a third material that are endothermically chemically reactive with one another, wherein one or more of the second material or the third material are a solid or liquid at room temperature, such that exposure of the second material to the cooling fluid reduces the temperature of the cooling fluid below a boiling point of the cooling fluid.. The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 18 and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/26/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835